

115 HR 265 IH: Jerusalem Embassy and Recognition Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 265IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lance introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo recognize Jerusalem as the capital of Israel, to relocate to Jerusalem the United States Embassy
			 in Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jerusalem Embassy and Recognition Act of 2017. 2.Recognition of Jerusalem as the capital of Israel and relocation of the United States Embassy to Jerusalem (a)PolicyIt is the policy of the United States to recognize Jerusalem as the undivided capital of the State of Israel, both de jure and de facto.
 (b)Sense of CongressIt is the sense of Congress that— (1)Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are protected as they have been by Israel since 1967;
 (2)every citizen of Israel should have the right to reside anywhere in the undivided city of Jerusalem;
 (3)the President and the Secretary of State should publicly affirm as a matter of United States policy that Jerusalem must remain the undivided capital of the State of Israel;
 (4)the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995 (Public Law 104–5) and begin the process of relocating the United States Embassy in Israel to Jerusalem; and
 (5)United States officials should refrain from any actions that contradict United States law on this subject.
 (c)Removal of waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law 104–45) is amended— (1)by striking section 7; and
 (2)by redesignating section 8 as section 7. (d)Identification of Jerusalem on Government documentsNotwithstanding any other provision of law, any official document of the United States Government which lists countries and their capital cities shall identify Jerusalem as the capital of Israel.
			(e)Timetable
 (1)Statement of policyIt is the policy of the United States that the United States Embassy in Israel should be established in Jerusalem as soon as possible, but not later than January 1, 2019.
 (2)Opening determinationNot more than 50 percent of the funds appropriated to the Department of State for fiscal year 2017 for Acquisition and Maintenance of Buildings Abroad may be obligated until the Secretary of State determines and reports to Congress that the United States Embassy in Jerusalem has officially opened.
				(f)Fiscal years 2017 and 2018 funding
 (1)Fiscal year 2017Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2017, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Israel in the capital of Jerusalem.
 (2)Fiscal year 2018Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2018, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Israel in the capital of Jerusalem.
 (g)DefinitionIn this section, the term United States Embassy means the offices of the United States diplomatic mission and the residence of the United States chief of mission.
			